Citation Nr: 1602027	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.  

2.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD and panic disorder with agoraphobia. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The rating decision granted service connection for PTSD and panic disorder with agoraphobia and assigned a 30 percent rating, effective August 19, 2010.  The Veteran timely disagreed with both the assigned effective date and the assigned disability rating.  

The Veteran requested to appear before a member of the Board for a hearing in his May 2014 VA Form 9.  However, he then withdrew his request for a hearing in April 2015 and the scheduled hearing was canceled.  His request is considered withdrawn.  38 C.F.R. § 20.704 (2015).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of unemployability due to his service-connected psychiatric disability was raised in a December 2014 statement.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to an initial rating in excess of more than 50 percent for service-connected PTSD and panic disorder with agoraphobia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for a psychiatric disorder in September 1979.  The RO denied the claim in a December 1979 rating decision.  The RO issued the rating decision via a January 1980 notification letter which specifically stated that VA had carefully reviewed all the evidence of record.  The Veteran did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year after notification of the rating decision.  

2.  The Veteran filed another claim of service connection for a psychiatric disorder in April 1990, which was denied in a September 1990 rating decision.  The Veteran was notified of the rating decision in October 1990.  He did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year.  

3.  The Veteran filed a petition to reopen his service connection claim for a psychiatric disorder on August 19, 2010.  A June 2011 rating decision granted service connection for PTSD and panic disorder with agoraphobia and assigned a 30 percent rating, effective August 19, 2010. 

4.  After resolving reasonable doubt in favor of the Veteran, the evidence shows that he developed PTSD as early as April 11, 1980 (the effective date of the liberalizing law) and the PTSD disability continued to August 2010 (the date of the petition to reopen the service connection claim for psychiatric disorder).    

5.  Effective August 19, 2009, the Veteran's psychiatric disorder has been manifested by at least occupational and social impairment with reduced reliability and productivity due to symptoms such as flashbacks, nightmares, panic attacks, loss of interest, and social isolation.  



CONCLUSIONS OF LAW

1.  The December 1979 rating decision, which was issued by VA in January 1980, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The September 1990 rating decision, which was issued by VA in October 1990, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  The criteria for assignment of an effective date of August 19, 2009, but no earlier, for the award of service connection for PTSD and panic disorder with agoraphobia have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2015).

4.  The criteria for a rating of at least 50 percent for psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim 

VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the earlier effective date claim, the appeal of this issue arises from his disagreement with the effective date assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Further assistance with regard to the effective date claim is not warranted.  The Veteran's service treatment records are associated with the claims file.  All private and VA records potentially relevant to the specific matter of entitlement to an earlier effective date appear to be of record.   No additional development is necessary as the claim turns on whether previous rating decisions became final.  The application of the law to the undisputed facts is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, no additional development is required.  

Analysis 

In the instant case, the Veteran was granted service connection for PTSD and panic disorder with agoraphobia and assigned a 30 percent rating, effective August 19, 2010 (the date of the petition to reopen the service connection claim).  The Veteran timely disagreed with the assigned effective date.  He contends that he is entitled to an effective date of September 1979 because he originally filed a service connection claim for a psychiatric disorder in September 1979. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date for a grant of service connection for a reopened claim after a final prior disallowance shall be the date of the receipt of the application to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, the Veteran filed a service connection claim for a psychiatric disorder (characterized as a nervous condition) in September 1979.  His service treatment records and DD Form 214 were associated with the claims file.  Treatment records were also received in November 1979.  These treatment records discussed his anxiety symptoms and his memories from Vietnam.  A rating decision dated December 6, 1979 denied service connection for a psychiatric disorder.  

Additional treatment records were then received on December 14, 1979.  Some of these treatment records were not previously associated with the claims file, while some of the treatment records were duplicative of the previously associated treatment records.  VA then issued the rating decision in January 1980 via notification letter to the Veteran.  The notification letter specifically informed the Veteran that "a complete and careful review of all the evidence of record" was conducted but that service connection was denied.  

This rating decision is final.  The evidence clearly shows that the Veteran was notified of the rating decision in January 1980 and he did not submit a notice of disagreement within one year.  Moreover, no new and material evidence was received within one year of the rating decision.  Although additional treatment records were received one week after the rating decision dated December 6, 1979, it is clear that VA did not issue the rating decision until January 1980.  The January 1980 notification letter specifically stated that VA reviewed "all the evidence of record," thus indicating that the treatment records received on December 14, 1979 were considered by VA at that time.  No additional evidence or communication was received within one year of the January 1980 issuance of the rating decision.  

The Board acknowledges the holdings in Beraud v. McDonald and Mitchell v. McDonald, which state that evidence received within one year of a rating decision will impact the finality of the rating decision unless VA addresses the new evidence in a decision responsive to the submission.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, __ Vet. App. ___, 2015 WL 7281692 (Nov. 18, 2015).  However, the facts in the instant case are distinct from Beraud and Mitchell.  Here, the January 1980 notification letter specifically considered all evidence of record associated with the claims file at the time.  No new evidence or communication was received within one year of the January 1980 issuance of the rating decision.  VA's obligation to address new evidence in a decision responsive to the submission was not triggered.  Thus, the rating decision created in December 1979 and issued in January 1980 is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
            
The Veteran then filed another service connection claim for a psychiatric disability in April 1990.  He was afforded an examination in July 1990 but the RO continued the denial of service connection in a September 1990 rating decision.  The Veteran was informed of the rating decision in October 1990.  He did not file a notice of disagreement within one year of the rating decision and no new evidence or communication was received within one year of the rating decision.  Thus, the September 1990 rating decision which was issued by VA in October 1990 is also final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.156(b), 20.302, 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  

It is important to note that the September 1990 rating decision cited to a July 1990 rating decision as evidence.  This July 1990 rating decision, which denied a separate claim, specifically considered the VA treatment records dated from September 1979 to December 1979.  This is significant as VA has once again specifically reviewed and considered the treatment records received in December 1979.  See Beraud, 766 F.3d at 1402; Mitchell, 2015 WL 7281692.  Accordingly, both the December 1979 and September 1990 rating decisions are final.  

Pursuant to applicable statutes, regulations and case law, the Veteran's prior service connection claims for psychiatric disorder cannot serve as the basis of the current effective date as the prior rating decisions denying the claims became final.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

VA regulations also provide that when VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).  

Here, it is important to note that no new service treatment records or service personnel records were received after the issuance of the December 1979 rating decision.  Although a duplicative copy of the Veteran's DD Form 214 was received in October 1989, it is clear from the claims file that the DD Form 214 was already of record in October 1979.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

Moreover, VA received no communication from the Veteran since the final September 1990 rating decision until 2010.  The first communication regarding service connection for a psychiatric condition was received on August 19, 2010, the current effective date of the grant of service connection.  There was a claim in February 2010, but it was for unrelated heart disease.  There is no communication dated after September 1990 and prior to August 19, 2010 that can be construed as a service connection claim for psychiatric disorder.  
  
An earlier effective date may also be warranted when the award of compensation is based on a liberalizing change in law or VA issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2015).  Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  When a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  Id.

The regulations regarding service connection for PTSD were changed effective July 13, 2010.  This provision was a revision to the PTSD regulations that allowed for relaxed stressor verification underlying a PTSD diagnosis, specifically the regulations provided for a stressor based on fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2015).  However, the Veteran's grant of service connection for PTSD was not based on this relaxed stressor.  Instead, the April 2011 VA examination report on which the grant was based specifically discussed the Veteran's combat stressor.  See 38 C.F.R. § 3.304(f)(2).  The June 2011 rating decision also stated that based on the Veteran's receipt of the Combat Medic Badge, the Veteran's exposure to combat stressor was conceded.  As the grant of service connection was based on a combat stressor rather than a stressor related to fear of hostile military or terrorist activity, the 2010 liberalizing law is not applicable in the instant case.      

Another pertinent liberalizing law occurred in 1980.  The diagnosis of PTSD, Diagnostic Code 9411, was added to the rating schedule effective April 11, 1980, the date of approval of the regulatory amendment by the Administrator of Veterans Affairs.  VAOGCPREC 26-97 (citing 45 Fed. Reg. 26326 (1980)).  The addition of PTSD as a diagnostic entity in the schedule for rating mental disorders is considered a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  

Here, the evidence of record makes it at least as likely as not that the Veteran had PTSD much earlier than his August 2010 petition to reopen.  Although the exact date of onset is not specifically identifiable, various medical records indicate that it is likely that symptoms of PTSD were manifested by 1980.  The Veteran's treatment records from 1979 specifically discuss his anxiety symptoms and his experiences from Vietnam.  The Veteran was afforded a VA examination in July 1990.  Although this examination report did not specifically address the issue of PTSD, the examiner noted "post-traumatic complaint" and diagnosed the Veteran with agoraphobia with panic attack.  An April 2011 VA examiner noted that the onset of general anxiety began soon after the war and that his panic attacks, which began in 1976, led to agoraphobia.  The examiner also noted that his panic disorder is a manifestation of his PTSD.  Accordingly, the evidence establishes that the Veteran had developed PTSD as of April 11, 1980, the effective date of the liberalizing law.  The evidence also shows that the disability continued up to the date he filed his August 2010 claim.  Therefore, all the requirements are satisfied to award an effective date of one year prior to August 19, 2010, pursuant to 38 C.F.R. § 3.114.     

In light of the foregoing, the Board finds that an effective date of August 19, 2009 and no earlier is warranted for the award of service connection for psychiatric disorder.  Here, as discussed above in detail, the December 1979 and September 1990 rating decisions are final and therefore the associated claim for benefits cannot serve as the appropriate effective date under the law.  Although the Board found that the grant of benefits in the June 2011 rating decision was based on the April 1980 liberalizing law, 38 C.F.R. § 3.114(a)(3) allows for an earlier effective of only one year prior to the date of application.  As such, there is no legal basis to assign an effective date earlier than August 19, 2009.  For these reasons, an effective date of August 19, 2009 for the grant of service connection, but no earlier, is warranted.

The Board additionally notes that, even with a sympathetic reading, the Veteran has not alleged clear and unmistakable error (CUE) in the December 1979 and September 1990 rating decisions nor is this claim reasonably raised by the record.  Asserting CUE in the previous final rating decisions is another means available to the Veteran in arguing entitlement to an earlier effective date for the grant of service connection for psychiatric disorder.  

Higher Rating Claim 

In this decision, the Board grants entitlement to a 50 percent rating for his service-connected psychiatric disorder and remands entitlement to a disability rating in excess of 50 percent for service-connected psychiatric disorder.  As such, no discussion of VA's duty to notify and assist is necessary for this claim at this time.  

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Psychiatric disorders, including PTSD, are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Additionally, the Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Analysis 

As noted above, a June 2011 rating decision granted service connection for PTSD and panic disorder with agoraphobia and assigned a 30 percent evaluation.  The Veteran contends that he is entitled to a disability rating in excess of 30 percent for the entirety of the appeal as his symptoms are more severe than currently evaluated.  The Board finds that his psychiatric disorder has been productive of at least occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran had severe symptoms and that he was isolated at home and had extreme fear of panic attacks when away from his house.  He was "extremely" bothered by flashbacks and had loss of interest.  It was noted that the Veteran had no friends outside of his family and that his psychiatric situation placed stress of his marriage.  The examiner assigned a GAF score of 65 and opined that there was reduced reliability and productivity due to his psychiatric signs and symptoms.      

An August 2010 letter from his private social worker stated that the Veteran had difficulty being in public places and enclosed spaces and that he was often irritable.  The Veteran's VA treatment records reveal that his GAF score ranged from 50 to 60 during the course of the appeal.  See VA treatment records dated October 2010, May 2011, January 2012, October 2010, and March 2014 VA treatment records.  Such GAF scores are representative of moderate to severe symptoms.  

The Board finds that the Veteran's psychiatric symptoms, to include social isolation, flashbacks, nightmares, panic attacks, and loss of interest, have resulted in social and occupational deficiencies with reduced reliability and productivity and are characteristic of at least a 50 percent rating.  The Board finds it significant that the VA examiner opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Thus, the Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria for at least a 50 percent rating throughout the appeal.  To this extent, the appeal is granted.  

As discussed in the remand section below, the Board will consider entitlement to a higher rating for PTSD and panic disorder with agoraphobia, after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.



ORDER

An effective date of August 19, 2009, but no earlier, for the award of service connection for PTSD and panic disorder with agoraphobia, is granted, subject to the applicable criteria governing the payment of monetary benefits.

Effective August 19, 2009, a schedular rating of 50 percent for service-connected PTSD and panic disorder with agoraphobia is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

A March 2014 VA treatment record stated that the Veteran is participating in ongoing VA psychiatric treatment.  However, VA treatment records dated after March 2014 are not associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, an August 2010 letter from the Veteran's private social worker indicates that the Veteran began counseling at a private center in 2010.  Although the letter describes the Veteran's symptoms, the treatment records from these counseling sessions are not currently associated with the claims file.  

Moreover, the Veteran's last VA psychiatric examination was conducted in April 2011, more than four years ago.  In light of the state of the record, this claim must be remanded to associate VA and private treatment records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his psychiatric disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).   

Here, the Veteran filed a claim for entitlement to TDIU in July 2011 and was denied entitlement to TDIU in an April 2014 rating decision.  Although the Veteran did not submit a formal notice of disagreement to this rating decision, May 2014 and December 2014 statements continue to raise the assertion that the Veteran is unemployable due to his psychiatric disorder.  Thus, as noted in the introduction, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.    

As the issue of entitlement to a higher rating for service-connected psychiatric disorder and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  Upon remand, the RO shall afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.     

Accordingly, these issues are REMANDED for the following actions:

1.  Associate outstanding VA mental health records dated since March 2014 with the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to specifically include records from private mental health treatment such as records from Chrysalis Counseling Center.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the impact of the Veteran's psychiatric disability on his occupational and social impairment.  

4.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected heart disability, psychiatric disability, bilateral hearing loss, and tinnitus.  

The examiner should comment on the functional impact of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability to secure or follow a substantially gainful occupation, without regard to the Veteran's age or nonservice-connected disabilities.  The examiner should consider such impairments as problems with communication, concentration, and inter-personal relationships.  The examiner should also review and consider the Veteran's April 2011 VA psychiatric examination report which discusses employability.    

5.  Finally, readjudicate the issues remaining on appeal.  If a claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


